Citation Nr: 0944595	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. The Board previously remanded this case for 
further development in February 2008.


FINDING OF FACT

Erectile dysfunction is not proximately due to or the result 
of service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction 
as secondary to PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from May 2004 
through March 2008, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the claim on appeal. The April 2005 
Statement of the Case (SOC) explained the general criteria to 
establish claims for service connection. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to a November 2006 notice letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter comported with the timing of 
notice requirement by having preceded issuance of the July 
2004 rating decision on appeal. The subsequent notice letters 
issued in November 2006 and March 2008 did not meet this 
criterion. However, the Veteran has had an opportunity to 
respond to the VCAA correspondence in advance of the most 
recent September 2009 SSOC readjudicating his claim. There is 
no indication of any further available information or 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining VA outpatient 
treatment records. The Veteran has undergone a comprehensive 
VA medical examination. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). He has not requested the opportunity to appear at a 
hearing. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection is available any current disability that 
is the result of                       a disease contracted 
or an injury sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when  it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 
 
Service connection has been granted for PTSD, with an 
assigned 100 percent disability evaluation, effective from 
September 6, 1992.

The Veteran's VA medical records indicate a history of 
evaluation and treatment for erectile dysfunction since 1997. 

In connection with the present claim, a VA Compensation and 
Pension examination was completed in March 2009. The Veteran 
reported a history of erectile dysfunction for the last 10 to 
11 years. There had been successful treatment by implant 
surgery in 1999. A physical examination did not indicate any 
abnormalities of the genitourinary system. The diagnosis was 
erectile dysfunction well treated with penile implant without 
any complications. 

The VA examination stated the opinion that erectile 
dysfunction was not at least as likely as not proximately due 
to, the result of, or increased by a service-connected 
disease or injury, to specifically include PTSD. According to 
the examiner, the erectile dysfunction was secondary to 
vascular etiology, as the Veteran had multiple other 
nonservice-related cardiovascular risk factors consisting of 
metabolic syndrome with impaired fasting glucose, 
hyperlipidemia for many years, a history of longstanding 
heavy alcohol abuse now in recovery, heavy tobacco abuse, and 
a positive family history of atherosclerotic risk factors. 
The physician indicated that overall there was evidence that 
erectile dysfunction was secondary to the Veteran's 
underlying vascular etiology related to metabolic syndrome 
and related cardiovascular risk factors, as well as the aging 
process, and not secondary to PTSD or its related medical 
treatment. The examiner further stated that upon review of 
current medical literature there was no evidence of any 
research, scientific or medical literature to support the 
contention that PTSD caused or permanently aggravated 
erectile dysfunction. 

The preceding opinion rules out an etiological relationship 
between erectile dysfunction and PTSD on the basis of 
numerous other medical factors, primarily cardiovascular risk 
factors, following a detailed review of the Veteran's own 
medical history. See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (factors for assessing the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion); 
Boggs v. West, 11 Vet. App. 334, 340 (1998). The opinion has 
a comprehensive rationale, and clearly explains why several 
other factors besides PTSD were the reason for development of 
erectile dysfunction. See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (recognizing that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"). Also provided is review of applicable 
medical literature which did not support a finding of the 
claimed causal link to PTSD, including based upon initial 
causation by PTSD and permanent aggravation by the same. For 
these reasons, the Board assigns significant weight to the 
foregoing opinion.

The Veteran's representative draws attention to the fact that 
the underlying cardiovascular disability the Veteran has, 
while not itself service-connected, still could have 
originated from PTSD. The argument is that PTSD caused 
disorders of the vascular system which in turn was a factor 
in causing erectile dysfunction. Objectively however, the 
March 2009 VA examiner's opinion contradicts such a finding, 
as each diagnosed vascular system disorder had an etiology 
manifestly distinct from PTSD, such as those diagnoses of 
high cholesterol, metabolic disorder, and history of tobacco 
use. Nor did clinical or scientific literature indicate the 
type of link described. There is no basis in this opinion, or 
otherwise of record to suggest that a cardiovascular disorder 
was caused by PTSD which then led to the disability claimed. 

The Board has also considered the Veteran's assertions. 
Inasmuch as he does not have a medical background and the 
determination of medical causation in this case requires a 
professional and informed review of the case history, his 
opinion cannot be dispositive absent consistent medical 
evidence. See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, the Board is denying the claim for service connection 
for erectile dysfunction secondary to PTSD. The preponderance 
of the evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine    does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

ORDER

Service connection for erectile dysfunction secondary to PTSD 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


